DETAILED ACTION
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
2.	The specification, the abstract and the drawings are all acceptable.	


                                                  Allowable Subject Matter
3.	Claims 1-20 are allowed.	
4.	The following is a statement of reasons for the indication of allowable subject matter. The non-obvious features are:
	As per independent claim 1: After applying a third detection voltage to the phase input ends A and C for a third period of time, measuring a voltage or a current of the phase input end B to obtain an electrical parameter K3 in which the phase winding v is used as a floating phase; after applying a fourth detection voltage to the phase input ends C and A for a fourth period of time, measuring a voltage or a current of the phase input end B to obtain an electrical parameter K4 in which the phase winding v is used as a floating phase; after applying a fifth detection voltage to the phase input ends B and C for a fifth period of time, measuring a voltage or a current of the phase input end A to obtain an electrical parameter K5 in which the phase winding u is used as a floating phase; after applying a sixth detection voltage to the phase input ends C and B for a sixth period of time, measuring a voltage or a current of the phase input end A to obtain an electrical parameter K6 in which the phase winding u is used as a floating phase; comparing the electrical parameters K1, K2, K3, K4, K5 and K6; and applying a driving voltage to two of the phase input ends according to a result of comparing the electrical parameters K1, K2, K3, K4, K5 and K6 including remaining claim limitations. 

As per independent claim 18: A minimum cycle of repeating the driving states is defined as a minimum electrical cycle; the method comprising: operating the brushless motor in each of the driving states for a period of time; after the each of the driving states ends, measuring a voltage change of the phase input end of a floating phase to obtain a floating phase voltage parameter; comparing the floating phase voltage parameters in the driving states and selecting one of the floating phase voltage parameters as a feature floating phase voltage parameter; and selecting and outputting one of the driving states corresponding to the feature floating phase voltage parameter including remaining claim limitations.
As per independent claim 19: Removing the detection voltage and measuring a voltage or a current of a previously floating one of the driving input ends to obtain an electrical parameter; repeating the above process until all combinations formed by two of the driving input ends have been applied with a detection voltage; comparing all measured electrical parameters; and selecting one of the electrical parameters having a greatest variety, and controlling a driving module to output a driving state by detecting a position of the rotor based on said one of the electrical parameters having a greatest variety including remaining claim limitations.


                                               Conclusion
5.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.   
	USPN 5,569,990 to Dunfield discloses a motor control system.
6.	 Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID S LUO whose telephone number is (571)270-5251.  The examiner can normally be reached on 8AM-5PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eduardo Colon-Santana can be reached on 571-272-2060. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the 
/DAVID LUO/Primary Examiner, Art Unit 2846